DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. Prior art of record clearly teaches the portable structure which operates on tracks and therefore placing it on another similar track anywhere in another place can be done as the system is mobile.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari US 20190204427 in view of ZHANG CN 110053014.

Regarding claim 1, 10 Abari US 20190204427 A1 teaches
1. A calibration system comprising:
a mobile support platform;(104)
wherein the mobile support platform is operable to be redeployed in different locations;(it is mobile structure which is operable to  perform anywhere on the tracks and therefore can be deployed anywhere where one puts tracks. )
lift post to elevate vehicle [0034](implicit  something is raising the vehicle)
and
a controller configured to perform operations comprising:
raising the vehicle by raising the lift posts on the chassis to engage the one or more lift points of the vehicle;[0034] and
performing a calibration sequence by  moving the vehicle [0074] to set of different pre-determined positons.
12. A method of calibrating a vehicle, the method comprising:
raising lift posts on a mobile support platform to engage one or more lift points of a vehicle and raise the vehicle, the vehicle comprising a set of sensors;[0034] and
moving  on the mobile support platform to move the vehicle through a calibration sequence for the sensors[0034]
but does not teach
a chassis
a set of wheels mounted to the chassis;
lift posts on the chassis configured to interface with one or more lift points on object;
moving is done by operating the set of wheels.
ZHANG CN 110053014 A teaches 
a chassis(5)
a set of wheels(6) mounted to the chassis;(fig. 1)
lift posts(7) on the chassis configured to interface with one or more lift points on object(1);
moving is done by operating the set of wheels.(abstract)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Abari with teaching by Zhang in order to move platform of Abari from one point to another.

Regarding claims 2, 5, 13, 14 Abari teaches
13. The method of claim 12, further comprising:
positioning the mobile support platform under the vehicle; and
Although Abari does not explicitly teach
2, 14 The calibration system of claim 1, wherein the controller is further configured to perform operations comprising aligning the lift posts on the chassis with the one or more lift points on the vehicle.
5. The calibration system of claim 1, wherein the controller is further configured to perform operations comprising aligning the lift posts on the chassis with the one or more lift points on the vehicle.
aligning the lift posts with the lift points of the vehicle.
It is clear that vehicle can be raised in many different ways and one of the obvious ways is to use jacks which need to be aligned with points on a vehicle which are suited for jack in order to avoid the damage.

3. The calibration system of claim 1, wherein the calibration sequence comprises moving the vehicle through a number of positions.[0034]

4. The calibration system of claim 1, wherein the calibration sequence comprises moving the vehicle from a first calibration stage to a second calibration stage.[0034]

6. The calibration system of claim 1, further comprising a transceiver configured to communicate with other components of the calibration environment.[0043](LIDAR)[0052][0056]

Abari does not teach  but Zhang teaches
7, 19 The calibration system of claim 1, further comprising one or more sensors of the mobile support platform.(Zhang sensor 4 on mobile platform)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Abari with teaching by Zhang in order to place the mobile platform into the desired location as required by Abari[0034].



8. The calibration system of claim 1, wherein the controller is further configured to receive instructions from at least one of a control bridge or the vehicle. [0034][0056-0057](implicit)

9. The calibration system of claim 1, wherein the controller is on the mobile support platform. (Obvious placement for example Zhang teaches controller 9 on platform fig. 3)

11. The mobile support platform of claim 10, further comprising a controller configured to transmit instructions to at least one of the lift posts to raise the vehicle or the set of wheels to perform the calibration sequence.[0034]

.
15. The method of claim 12, further comprising transitioning the vehicle from a first calibration stage to a second calibration stage. [0034]

16. The method of claim 12, further comprising moving the vehicle through a number of calibration positions. [0034]

17. The method of claim 12, wherein the calibration sequence comprises performing a zero point rotation of the vehicle.[0037] Obvious variation of the rotations.

18. The method of claim 12, further comprising receiving calibration instructions instructions from at least one of a control bridge or the vehicle. [0034][0056-0057](implicit)

Although Abari does not teach  
20. The method of claim 12, further comprising:
navigating to a completion area upon completion of the calibration sequence; and
placing the vehicle in the completion area by lowering the lift posts on the mobile support platform to lower the vehicle.
This is just a matter of common sense in order to place another vehicle on the platform for calibration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645